Title: From David Humphreys to Lewis Nicola, 7 April 1783
From: Humphreys, David
To: Nicola, Lewis


                        
                            Sir
                            Head Quarters April 7th 1783
                        
                        I am commanded by His Excellency the General to inform you he has received & taken into consideration
                            the Proceedings of the Court Martial referred to him by you—whereupon it is his pleasure that you should order the
                            sentence against William Ryan of the Invalid Regt to be carried into execution—I have the honor to be with great respect
                            Sir.
                        
                            P.S. I return the Proceedings of the Ct Martial.
                        
                    